Citation Nr: 1317139	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-39 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2008.  In a decision dated in January 2011, the Board reopened previously denied claims for service connection for a back disability and a bilateral knee disability, and remanded the reopened claims for additional development.  

As noted in the January 2011 Board decision/remand, the Veteran filed a claim of entitlement to service connection for traumatic brain injury in October 2008.  The information available to the Board, including Virtual VA records, does not show that the claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the prior remand, the Veteran attributes his back and knee pain, at least in part, to incidents in service related to combat.  That is, he asserts that he had been tossed around in his vehicle during IED attacks, and his DD Form 214 shows that he served in Kuwait and Iraq from February 2004 to February 2005.  This raises consideration of 38 U.S.C.A. § 1154(b), which provides a relaxed standard of proof pertaining to service incurrence, for combat-related claims.  Specifically, if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2002); see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, this reduced evidentiary burden relates only to the issue of service incurrence, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

According to a June 2006 rating decision, the evidence included a "[s]tatement from S[outh] D[akota] Army National Guard, awarding Combat Action Badge, dated December 27, 2005."  However, such a statement or document is not contained in the claims file, or in the Veteran's Virtual VA file.  The DD Form 214 does not reflect his receipt of this award.  Therefore, his active duty service personnel records should be obtained, to specifically include documentation of the Combat Action Badge.  

Service treatment records do not show back or knee complaints or abnormal findings, except that on a February 2005 Post-Deployment Health Assessment form, the Veteran indicated that he presently had back pain.  However, in his initial claim filed in April 2005, he said he had back and bilateral knee pain which began during service.  

A May 2005 VA general examination report reflects the Veteran's report of thoracolumbar back and bilateral knee pain which began in service, and had persisted since service.  He was diagnosed as having bilateral knee arthropathy and thoracolumbar myofascitis, secondary to abnormal biomechanical stresses or forces, i.e., pes planus.  That examination was only two months after service, and included the Veteran's history of back and knee pain originating in service, yet did not address whether the conditions had begun during service, regardless of etiology.  See 38 C.F.R. § 3.303(a) (Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.).  Moreover, later evidence does not show pes planus.

Subsequent treatment records and examination reports show that the Veteran has complained of back and/or knee pain on numerous occasions, but there is no consensus as to diagnosis, or even whether there is a diagnosis.  In a June 2006 VA primary care visit, the Veteran had some chronic complaints of bilateral knee and low back pain, for which he used over-the-counter analgesics.  On examination, he reportedly ambulated without assistance, and had normal thoracolumbar range of motion; the pertinent assessment was pain in the thoracic spine and knee joint.  

A February 2008 VA joints examination, however, found that the back problems resolved when the Veteran stopped lifting and pulling on the muscles of his back per a June 2005 chiropractic note.  The Veteran had intermittent strain with lifting and pulling activities as documented by the chiropractor.  The examiner concluded that, therefore, the Veteran did not currently have a chronic condition.  The assessment was subjective intermittent thoracolumbar back pain with normal examination.  He went on to opine that with respect to the knees, there was no documented treatment related to the Veteran's knees in service.  He added that currently, no pathology could be demonstrated in the knees and x-rays were negative. 

In November 2008, the Veteran was referred for a magnetic resonance imaging (MRI) scan due to symptoms of a clicking sensation, without locking, in the knees, trouble with stairs, a small amount of fluid in both knees, and possibly an early, small Baker's cyst.  The MRI of the left knee in November 2008 revealed a small joint effusion, and a medial posterior very small Baker's cyst.  There was no obvious etiology for the effusion; ligaments were normal and cartilage appeared reasonably preserved.  The patella and its attachment were within normal limits.  In the right knee, it was noted that there may be an early developing Baker's cyst, although the amount of fluid was quite marginal at this time.  The impression was minimal nonspecific joint fluid and small developing medial popliteal cyst; other findings were normal.  

On the most recent examination in February 2011, the examiner concluded that the Veteran had subjective bilateral knee pain with normal examination findings and normal X-rays and MRI findings, and no functional limitations.  Notably, the conclusion of normal MRI findings was based on the November 2008 MRI report, which showed the early Baker's cyst.  Similarly, the examiner also concluded that the Veteran had subjective history of low back pain with normal examination findings and normal X-rays.  The examiner concluded that the Veteran's current back symptoms were less likely as not a result of military service, but this was based on a rationale which included that the etiology of his back symptoms "certainly could be" non-military related, and a conclusion that "it is clear that the Veteran was pain free in 2005, which contradicts his statement today that his symptoms have never improved."  However, most of the 2005 chiropractor records show that the Veteran did, in fact, complain of pain; thus, to this extent, the history is inaccurate.

Outpatient treatment records show he has continued to complain on occasion of pain and stiffness in the knees and low back.  In August 2011, axial low back pain and bilateral knee pain secondary to chondromalacia were noted, although the findings which resulted in the diagnosis of chondromalacia were not reported.  

The reports, such as the February 2011 examination, which show knee and back symptoms, but no diagnosis, in a Persian Gulf Veteran, raise the question of whether the Veteran has a qualifying chronic disability under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.317 (2012).  Although not explicitly raised by the Veteran, the Board must consider this aspect of his claims.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim; Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).  Therefore, the Veteran needs notice as to this aspect of the claim, as well as an examination. 

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2012).  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  Id.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, joint pain.  38 C.F.R. § 3.317(b)(5).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice for claims based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

2.  Obtain the Veteran's personnel records for his period of active duty from December 2003 to March 2005, to specifically include documentation of the Combat Action Badge, and all other records pertaining to his service in the Southwest Asia theater of operations.  Please note that the most recent evidence of record shows that the Veteran is still in the South Dakota Army National Guard.  

3.  Associate all VA treatment records showing treatment and/or evaluations for back and/or knee conditions, dated from January 2012 to the present, with the Veteran's claims file.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his thoracolumbar spine, left knee, and right knee disorders.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The opinion must address the following matters:

*  Does the Veteran have thoracolumbar spine, right knee, and/or left knee symptoms that, at least as likely as not (i.e., a 50 percent or greater probability), can be attributed to known clinical diagnoses?  

   *  If so, provide all such diagnoses, as well as an opinion as to whether any such diagnosed condition at least as likely as not had its onset during active duty or is otherwise related thereto.  

   *  If not, is it at least as likely as not that he has chronic thoracolumbar spine, right knee, and/or left knee symptoms due to undiagnosed illnesses, a single undiagnosed illness, or medically unexplained chronic multisymptom illness, which have been present for at least six months?  See above, pages 6-7 and 38 C.F.R. § 3.317 for definitions of these terms.  

The rationale for all opinions must be provided.  In the opinion, the examiner should reconcile, to the extent possible, the inconsistent findings and diagnoses contained in the previous examinations and treatment records.  Due consideration must be given to the Veteran's lay history.  

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  In readjudicating his service connection claims, the RO must consider 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

